Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption “Experts” in this Registration Statement (FormS-3) and related Prospectus of Senomyx Inc. for the registration of common stock, preferred stock, debt securities, and warrants and to the incorporation by reference therein of our reports dated March2, 2017, with respect to the financial statements of Senomyx,Inc., and the effectiveness of internal control over financial reporting of Senomyx,Inc. included in its Annual Report (Form10-K) for the year ended December31, 2016, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP San Diego, California July 27, 2017
